Citation Nr: 1618344	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a noncompensable dental condition due to dental trauma, for the purpose of obtaining VA outpatient dental treatment.

2.  Entitlement to service connection for a compensable dental disability due to dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in June 2013, when it was remanded for additional development of the evidentiary record.

The Board notes that this appeal originally included the additional issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  This additional issue was also remanded by the Board in June 2013.  During the processing of that remand, the RO issued a rating decision in October 2015 that awarded service connection for major depressive disorder (as the Veteran's diagnosed acquired psychiatric disorder), and assigned a disability rating contemplating the Veteran's psychiatric symptoms, including anxiety.  The October 2015 RO rating decision notified the Veteran that "[t]his is considered a complete grant of this issue on appeal, and it will be removed from appellate status."  The Board notes that the October 2015 RO decision indeed appears to have resolved the Veteran's appeal to the extent of granting his claim for service connection for an acquired psychiatric disorder, and the Veteran has not suggested otherwise.  Accordingly, that issue is no longer in appellate status and shall not be further addressed by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; loss of the hard palate; and loss of teeth due to the loss of substance of the body of the maxilla or mandible (and where the lost masticatory surface cannot be restored by suitable prosthesis), when the bone loss is a result of trauma or disease (such as osteomyelitis) but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In this case, the evidence of record clearly establishes that the Veteran is edentulous (he has no remaining teeth), and the Veteran's claim features his assertion that the loss of his teeth is due to his radiation exposure during his active duty military service.  Notably, the Veteran has submitted repeated and consistent written testimony explaining his pertinent recollections of his radiation exposure and his dental history, including in significant written statements received in May 2007, July 2007, April 2009, October 2009, and January 2014.  The Veteran's wife has also offered supportive testimony regarding the Veteran's significant dental problems beginning proximately following his separation from service.

The credible and uncontradicted testimony of record essentially indicates the following sequence of facts and events.  The Veteran's duties as an electrician during service involved significant exposure to radiation (including while serving aboard submarines), and in 1966 or 1967 his film badge recorded such a significant degree of exposure to ionizing radiation that his duty was consequently modified to avoid further hazardous exposure.  The testimony indicates that around this time during service in 1966 or 1967, the Veteran began to experience significant bleeding of his gums, that he received treatment and a diagnosis of "Pyorrhea" (periodontal disease) during service, and that the gum disease and tooth loosening progressed despite treatment.  The Veteran has testified that during service the symptoms were not painful and that he was reassured by treating dentists that the treatment would eventually resolve the problem.  The Veteran's period of active duty service concluded in August 1967.  Testimony from the Veteran and his spouse (who describes meeting the Veteran in 1968 and marrying him in 1969) indicates that the Veteran's gum disease and loosening of teeth continued to progress despite treatment, that the Veteran's dentists expressed doubt regarding the diagnosis of pyorrhea and expressed concern regarding the Veteran's radiation exposure.  The credible and uncontradicted testimony of record indicates that all of the Veteran's teeth were lost before his 25th birthday in 1970.

The Veteran's service records document that his duty as an electrician during service involved exposure to ionizing radiation.  As discussed in the Board's prior June 2013 remand, service treatment records (STRs) and a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) confirm that the Veteran was in fact exposed to ionizing radiation as part of his electrician duties aboard the USS Roosevelt and USS George Washington from 1963 to 1967.  Although it appears that further documentation of additional ionizing radiation exposure is missing, the Board considers the Veteran's exposure to ionizing radiation during service to be factually established.

The Board's June 2013 remand explained that the provisions of 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311 concerning certain types of claims involving radiation exposure are currently inapplicable in the present case, and special development (such as a dose assessment from the Department of Defense and a medical opinion from the Under Secretary for Benefits) is not indicated at this time.  For the sake of efficiency, the Board shall not here repeat that explanation; the Board merely notes that it still applies to this case.

Regardless, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), or as a radiogenic or similar disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board's June 2013 remand directed that the AOJ provide the Veteran a VA dental examination to obtain a medical opinion addressing the medical questions central to this case.  The Board's June 2013 remand explained that "[t]he purpose of this examination is to determine whether any of the Veteran's current dental problems are related to confirmed ionizing radiation exposure during service."  The instructions for the requested VA examination/opinion specifically provided: "the VA examiner is advised that the Veteran's STRs and a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) confirm that the Veteran was in fact exposed to ionizing radiation as part of his electrician duties aboard the USS Roosevelt and USS George Washington from 1963 to 1967."

Unfortunately, this information appears to have been accidentally overlooked during preparation of the June 2013 VA examination report.  The June 2013 VA examination report states: "There is no documentation in VBMS, C-FILE etc. relating to exposure to ionizing radiation."  Although the VA examiner's discussion goes on to note that the Veteran was "qualified to work in ionizing radiation environment," it does not appear that the VA examiner considered the Veteran's actual exposure to ionizing radiation to be an established fact.  This significant confusion with regard to a central factual predicate (the Veteran's documented exposure to ionizing radiation during service) of the VA examiner's analysis renders the opinion inadequate to support informed appellate review at this time.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board also notes that the confusion regarding the Veteran's in-service radiation exposure has resulted in the offered opinion being unable to comply with the directives of the June 2013 Board remand (which specifically directed attention to the key fact of the shown in-service radiation exposure).  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is entitled to an adequate medical opinion.  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, corrective action is needed.

The Board also notes that the June 2013 Board remand requested that the VA examiner provide responses to a number of specific questions, including with regard to identifying whether the Veteran's dental condition involves any of the dental disabilities that may be compensable as set forth in 38 C.F.R. § 4.150.  The Disability Benefits Questionnaire (DBQ) form used by the February 2015 VA examiner presents a somewhat different presentation of the list of possible dental/oral disabilities for the VA examiner's consideration.  The February 2015 VA examiner marked the form to indicate that the Veteran did not have any of the disabilities listed on the DBQ form, generally contemplating disability of the maxilla and mandible, tooth loss from bony injury, osteomyelitis, osteoradionecrosis, and bisphosphonate-related osteonecrosis.  As some of the requested diagnostic determinations appear to be potentially dependent (at least in part) upon a correct accounting of the Veteran's pertinent medical history (and radiation exposure history), it is most reasonable to ask the VA examiner to revisit the Board's diagnostic questions in connection with the important clarification concerning the fact that the Veteran's in-service exposure to ionizing radiation is factually established.

Indeed, the February 2015 VA examiner appears to have interpreted the Veteran's statements as indicating that "he has no other complaints other than he lost his teeth after discharge due to periodontal disease."  However, the Veteran's presentation of this appeal unavoidably raises the question of whether the loss of teeth may have been due to a pathology other than periodontal disease, and this case features testimony recounting that shortly after service a private dentist opined that the Veteran's dental deterioration was "not pyorrhea" (including as described in the January 2014 written statement from the Veteran's spouse).

The Board acknowledges that the Veteran has repeatedly expressed his understandable concern regarding the apparent absence of documentation in his available service records of a number of pertinent events he recalls from his time in service.  The Board's June 2013 remand directed action to attempt to locate and obtain any outstanding pertinent service records that may be available, but it appears that further documentation of certain events described by the Veteran remains unavailable.  The Board notes that the Veteran's available DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) not only confirms that the Veteran was exposed to ionizing radiation during service, but also indicates that an additional DD Form 1141 was created  to document further in-service exposure.  Although the additional DD Form 1141 appears to be missing and unobtainable, the Board wishes to clarify that the Veteran's testimony indicating that he was exposed to ionizing radiation during service is accepted as credible and reasonably corroborated by the available service records.

The Board also notes that the Veteran's STRs present some information that may be consistent with (and tending to help corroborate) the Veteran's testimony regarding the onset of his gum disease during the later stages of his period of active duty service.  The Veteran's STRs do note that the Veteran's enlistment examination revealed gingivitis and heavy calculus (with no missing teeth) at entrance, but examinations during his period of active duty service did not otherwise reveal any substantial dental concerns prior to his August 1967 examination for release from active duty.  The August 1967 report shows: "Type: III Class: I" dental disease (that was not considered disabling at that time).  The specific nature of dental disease indicated by "Type: III Class: I" dental disease is not immediately clear to the Board (as the Board observes that it appears the standard definitions of these classifications have been revised multiple times since 1967), but the notation may reflect observation of moderate periodontitis  or "pyorrhea" at that time consistent with the Veteran's testimony.  The new VA medical opinion to be developed during the processing of this remand shall have the opportunity to comment upon the meaning and significance, if any, of the "Type: III Class: I" dental disease the Veteran is documented to have had at the time of his separation from service.

The Board finds no reason to doubt the credibility of the testimony presented by the Veteran and his spouse. The Board furthermore recognizes the Veteran's understandable belief that such rapid and widespread tooth loss at a young age was an extraordinary occurrence that may reflect more than merely standard periodontal disease.  For the purposes of determining whether the criteria for entitlement to service connection for compensation purposes are met for the dental disability, certain specific determinations must be made as to whether the Veteran's dental disability involves any diagnosis eligible for the benefits sought under the applicable regulations.  The clarification now sought from the VA examiner is intended, in part, to address the specific diagnostic questions central to making an informed determination on this matter.  The Board notes that any new information regarding the nature and etiology of the Veteran's dental disability arising from the forthcoming development may be pertinent to review of both the claim seeking entitlement to disability compensation and also to the related claim seeking VA outpatient dental treatment.

[The Board briefly observes that the June 2013 Board remand directives included instructions to obtain an updated set of more recent VA medical records.  That remand directive appears to have most directly pertained to the separate claim of entitlement to service connection for a psychiatric disorder that is no longer on appeal.  There is currently no indication that any outstanding VA medical records pertain to the Veteran's dental disability at issue in the matters remaining on appeal.]

Service Connection for VA Dental Treatment Purposes

Aside from the claim seeking to establish service connection for compensation purposes, the Veteran also seeks to establish entitlement to VA outpatient dental treatment.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Here, the RO did not refer the claim for consideration of service connection for a dental disability for purposes of VA outpatient treatment purposes.  During the processing of this remand, the RO shall now have the opportunity to make the appropriate referral.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) for a determination as to whether or not the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make to a determination, the AOJ should adjudicate the dental claim as appropriate.

3.  The AOJ should then arrange for a new dental examination of the Veteran to determine the nature and likely etiology of his claimed dental disability.  The entire record must be reviewed in conjunction with the examination, and studies deemed necessary must be completed.  In rendering this opinion, the VA examiner is advised that the Veteran's STRs and a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) confirm that the Veteran was in fact exposed to ionizing radiation as part of his electrician duties aboard the USS Roosevelt and USS George Washington from 1963 to 1967.  The examiner is advised that the Veteran is competent to report his experience of events, injuries, and symptoms and that his reports must be considered in formulating the requested opinions.

Based on a review of the record and examination of the Veteran, the examiner is asked to please provide opinions that respond to the following:

(a) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity?  If so, the examiner is asked to please also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b) Does the Veteran have nonunion or malunion of the mandible, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(c) If the Veteran has any of the above dental disabilities, please state whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability either began during his military service or as the result of in-service trauma (i.e., the confirmed in-service ionizing radiation exposure) or as the result of in-service disease?

(d) Does the Veteran have dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service trauma (i.e., the confirmed in-service ionizing radiation exposure)?

(e)  In answering the above questions, please comment upon the meaning and significance of the finding of "Type: III" "Class: I" dental disease noted on the Veteran's August 1967 service separation examination report.  Please also comment upon the significance of the fact the Veteran rapidly lost all his teeth within three years following his military service and prior to his 25th birthday.

A rationale must be provided for all opinions presented.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

